Citation Nr: 0733968	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral tinea 
pedis, claimed as athlete's feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, that 
denied service connection for a lower back condition and 
athlete's feet.


FINDINGS OF FACT

1.  The veteran's low back condition is unrelated to his 
period of service or to any aspect thereof, and neither 
arthritis nor any neurological condition of the spine 
manifested within one year after separation from service.

2.  The veteran's service entrance examination report is 
negative for any disorder of the skin or feet.

3.  The veteran was treated for bilateral athlete's feet 
during active service, yet that condition was not shown to 
be chronic or recurrent.

4.  The veteran's current athlete's feet are not related to 
his active service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

2.  Bilateral tinea pedis, claimed as athlete's feet, was 
not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2007).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004; a rating 
decision in November 2004; a statement of the case in July 
2005; and a supplemental statement of the case in August 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in November 2004.  

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained a 
medical examination in relation to these claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty 
to assist provisions of the law. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed 
if they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  For the 
showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247 
(1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Where the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible.  
"Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  38 C.F.R. 3.159(a) (2007).  Lay assertions of 
medical diagnoses or etiologies do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Low Back Disability

The veteran asserts that his current lower back condition 
was caused by an injury he sustained while exercising in 
December 1975.  He also contends that he received treatment 
for that injury from 1976 to 1978.  While the veteran's 
service records reflect that he was treated for a mild back 
strain in November 1975, his separation exam indicates that 
his back was normal in January 1976.  Additionally, VA was 
unable to obtain any records from the physicians the veteran 
identified as having provided treatment for his back 
condition and the record does not contain lay statements 
attesting to that treatment.   

The first post service medical record showing a complaint of 
back pain is the VA examination in March 2005, 29 years 
after the veteran's discharge.  At that time, the veteran 
reported a history of chronic low back pain that had been 
continuous since 1975.  He stated that the pain was sharp 
and rated a 7 on a scale of 1-10.  The veteran also stated 
that his back condition affected his ability to lift heavy 
objects but did not interfere with his walking or other 
activities of daily living.  Upon examination, the veteran 
was diagnosed with an age-related narrowed disc at L4-L5 of 
the lumbar spine.  

After reviewing the veteran's claims file and medical 
records, the VA examiner opined that the veteran's current 
lumbar spine condition was "not caused by or a result of 
military service."  The examiner based his opinion of the 
fact that the service records did not indicate that the 
veteran was diagnosed with or treated for a chronic or 
recurrent lumbar spine condition.  While the examiner noted 
that the veteran had a mild back strain and self-induced 
muscle tightness in his legs while in service, he concluded 
that those conditions were not related to the current back 
condition.  He attributed the current condition to post-
service age-related problems and/or post-service trauma to 
the lumbar spine.  

Subsequent VA outpatient treatment records show that the 
veteran was diagnosed with mild spondylosis in August 2005 
and bilateral tarsal tunnel syndrome with lumbar spine 
involvement in September 2005.  Yet, the veteran's service 
medical records do not indicate that these conditions were 
diagnosed or treated while in service or within one year 
following discharge.  Moreover, the record does not contain 
a medical opinion indicating that either condition was 
incurred in or aggravated by service.  

The Board has considered the veteran's assertions that his 
current back pain is related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition. 
See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Athlete's Feet

The veteran contends that he contracted athlete's feet 
during service and did not have the condition prior to 
service.  The veteran's service medical records show that he 
was treated for athlete's feet in January 1976.  However, at 
the time, the veteran reported having the condition for the 
last three years.  Therefore, it is necessary for the Board 
to first determine if the veteran's claim is for aggravation 
of a preexisting disability or incurrence in service.  
38 U.S.C.A. § 1111 (West 2002).  

A veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2007).  The presumption of soundness attaches only 
where there has been an induction examination that did not 
detect or note the disability that the veteran later 
complains about.  Bagby v. Derwinski, 1 Vet. App. 225 
(1991).  The regulations expressly provide that the term 
"noted" signifies only such conditions as are recorded in 
examination reports.  38 C.F.R. § 3.304(b) (2007).  

The VA Office of the General Counsel has determined that VA 
must meet two prongs to rebut the presumption of soundness.  
38 U.S.C.A. § 7104(c) (West 2002).  First, VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or 
disorder was not aggravated during service.  See VAOPGCPREC 
3-03 (July 16, 2003), 69 Fed. Reg. 25178 (2004).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for service connection.  This means that no deduction 
for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  38 C.F.R. § 
3.322. 

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In that 
case, 38 U.S.C.A. § 1153 applies and the burden falls on the 
veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 
1413 (Fed. Cir. 1994).  If the presumption of aggravation 
under 38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 
3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The clear and unmistakable burden is a formidable one.  
Kinnaman v. Principi, 4 Vet. App. 20 (1993).  In determining 
whether there is such evidence, the Board must conduct an 
impartial and thorough review of all the evidence of record.  
See Crowe, 7 Vet. App. 238 (1994); Harris v. West, 203 F.3d 
1347 (Fed. Cir. 2000).  

In the present case, the veteran's athlete's feet were not 
noted on his entrance examination.  Thus, the presumption of 
soundness applies here and the burden is on VA to rebut the 
presumption by showing clear and unmistakable evidence that:  
(1) the veteran's athlete's feet existed prior to service; 
and (2) the athlete's feet was not aggravated during 
service.  

The evidence indicating that the veteran's condition existed 
prior to service includes a history provided by the veteran 
when he was treated in service and a finding by a VA 
examiner that the veteran had athlete's feet for three years 
prior to service.  However, lay statements by the veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  Gahman v. West, 
13 Vet. App. 148 (1999).  Since the VA examiner's finding 
was without an independent medical basis and based solely on 
that impermissible lay statement, it too is insufficient.  
Accordingly, the Board finds that the record does not 
contain the clear and unmistakable evidence necessary to 
rebut the presumption of soundness.  Hence, the veteran's 
claim is one for incurrence in service and aggravation need 
not be considered because a preexisting disability is not 
shown.  

In March 2005, the VA examiner diagnosed the veteran with 
bilateral moccasin type athlete's feet.  While the examiner 
discussed the notation in the record indicating that the 
condition existed prior to service, he concluded that the 
inservice athlete's feet were not chronic or recurrent and 
the current athlete's feet were "not caused by or result of 
military service."  Although the Board has considered 
veteran's assertions regarding the etiology of his athlete's 
feet, it affords them little weight because his statements 
are inconsistent with documents in the record and he does 
not have the education, training or experience to offer 
medical diagnosis.  There is no contrary medical opinion 
that relates the veteran's current athlete's feet to his 
service or to his complaints of athlete's feet during his 
service.

Accordingly, since the competent medical evidence does not 
establish a medical nexus between the veteran's current 
athlete's feet and his period of service, the preponderance 
of the evidence is against the claim for service connection 
and that claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lower back condition is denied.

Service connection for bilateral tinea pedis, claimed as 
athlete's feet, is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA 
Form conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent 
or attorney is hired within one year of the Board's 
decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of 
fees out of past-due benefits awarded to you on the basis of 
your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More 
information concerning the regulation changes and related 
matters can be obtained at http://www1.va.gov/OGC (click on 
"Accreditation and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States 
Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  
Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the 
Board.)



 Department of Veterans Affairs


